TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00610-CV


                     Carlos Solorzano and Bettie Solorzano, Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
                           NO. D-1-FM-14-005144,
          THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

October 3, 2014. By request to this Court dated October 6, 2014, Meanette J. Salgado has

requested an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Meanette J. Salgado is hereby

ordered to file the reporter’s record in this case on or before October 14, 2014. If the record is

not filed by that date, Salgado may be required to show cause why she should not be held in

contempt of court.
              It is ordered on October 8, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin.